March 3, 2009 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: Strategic Funds, Inc. (formerly, Dreyfus Premier New Leaders Fund, Inc.) - Dreyfus New Leaders Fund File No. 811-3940; 2-88816 Dear Sir/Madam: Transmitted for filing is the Form N-CSR for the above-referenced Registrant for the annual period ended December 31, 2008. Please note, this N-CSR relates only to the Registrants series Dreyfus New Leaders Fund and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Please direct any questions or comments to the attention of the undersigned at 212-922-6817. Very truly yours, /s/ Yaroslava Kouskovskaya Yaroslava Kouskovskaya Enclosures
